DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because of legal phraseology Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means”, “said” and “comprising” should be avoided.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-4 and 7-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "generally" in claim 2 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation generally rectangular in claim 2 will be interpreted as rectangular to any degree.
Regarding Claims 7-8, the limitation “local retaining elements” is indefinite, in context, since it cannot be discerned what reference point defines the locality of the retaining elements. For Examination purposes and in accordance with the specification and drawings, “local retaining elements” will be interpreted as the retaining elements being situated on a side of the cover.
Regarding Claim 8, the limitation “opposite spaces between the orifices of said header plate” is indefinite, in context, since it cannot be discerned what specific structural configuration of the local retaining elements is being claimed. For Examination purposes and in accordance with the specification and drawings, “opposite spaces between the orifices of said header plate” will be interpreted as –on opposite sides of the header plate and being situated alternatively with respect to the orifices.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5 and 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okubo et al. (USP 10724807) hereinafter referred to as Okubo.
Regarding Claim 1, Okubo discloses a header for a heat exchanger (shown in figure 1) comprising: 	
a header plate (1) comprising orifices (2) intended to receive tubes (3, as shown in figure 1), said header plate comprising a peripheral groove (shown in figure 2, wherein the groove contains the annular packing (7)); 

a cover (5) covering the header plate and comprising lateral walls that are inserted into the peripheral groove and compress the gasket (shown in figure 2, wherein the annular packing (7) is shown being compressed by the walls of the tank body (5)), wherein the lateral walls of the cover comprise projecting retaining elements (10) that come to bear on the header plate (as shown in figure 3).
Regarding Claim 2, Okubo further discloses the header plate (1) has a generally rectangular shape with two long sides and two short sides (shape of the header plate from a single side is shown in figure 1), the retaining elements (10) coming to bear simultaneously on the two long sides of said header plate (shown in figure 1, wherein the tooth parts (10) are situated on both long sides of the tank body (5)).
Regarding Claim 5, Okubo further discloses the retaining elements (10) are produced on the inner face of the lateral walls (shown in figure 1, the inner face being internal relative to the tank body (5)) and come to bear on the inner rim of the peripheral groove (shown in figure 2).
Regarding Claim 7, Okubo further discloses on a given side of the header plate, the cover (5) comprises at least two local retaining elements (10) distributed along the length of said side of the header plate (shown in figure 1, wherein multiple side of the tank body (5) have the tooth parts (10)).
Regarding Claim 8, Okubo further discloses the local retaining elements are arranged so as to bear on the header plate (shown in figure 2) opposite spaces between the orifices of said header plate (shown in figures 1 and 3, wherein the tooth 
Regarding Claim 9, Okubo further discloses the retaining elements (10) are integral with the cover (shown in figures 1-2).

Claims 1-2, 5-6 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okubo et al. (USP 10724807) hereinafter referred to as Okubo.
Regarding Claim 1, Okubo discloses a header for a heat exchanger (shown in figure 1) comprising: 	
a header plate (1) comprising orifices (2) intended to receive tubes (3, as shown in figure 1), said header plate comprising a peripheral groove (shown in figure 2, wherein the groove contains the annular packing (7)); 
a compressible gasket (7) arranged within the peripheral groove (shown in figure 2); and 
a cover (5) covering the header plate and comprising lateral walls that are inserted into the peripheral groove and compress the gasket (shown in figure 2, wherein the annular packing (7) is shown being compressed by the walls of the tank body (5)), wherein the lateral walls of the cover comprise projecting retaining elements (14, “The tooth part 10 protrudes from an end face 6a of the flange part 6 of the tank body 5, and at both ends in a longitudinal direction of the tank body 5, a pair of arc-like tooth parts 14 (left side is omitted) are provided in a protruding state”, col. 5 ll. 53-57) that come to bear on the header plate (“On this occasion, as illustrated in FIG. 2, the tooth part 10 of the tank body 5 and the tip edge 10b on the inner side of the arc-shaped tooth part 14 abut on the edge 4a on the outer side of the convex part 4 of the header plate 1 to position the tank body 5”, col. 6 ll. 46-51).
Regarding Claim 2, Okubo further discloses the header plate (1) has a generally rectangular shape with two long sides and two short sides (shape of the header plate from a single side is shown in figure 1), the retaining elements (14) coming to bear simultaneously on the two short sides of said header plate (see rejection of Claim 1 above, specifically the annotated found at col. 6 ll. 46-51).
Regarding Claim 5, Okubo further discloses the retaining elements (14) are produced on the inner face of the lateral walls (shown in figure 1, the inner face being internal relative to the tank body (5)) and come to bear on the inner rim of the peripheral groove (see rejection of Claim 1 above, specifically col. 6 ll. 46-51).
Regarding Claim 6, Okubo further discloses on a given side of the header plate (1), the cover (5) comprises a single continuous retaining element (14, as shown in figure 1) along the length of said side of the header plate (see previous rejections of Claims 2 and 5 detailing the sides and locations of the contact between the tank body (5) and the header plate (1)).
Regarding Claim 9, Okubo further discloses the retaining elements (14) are integral with the cover (shown in figure 1).

Claims 1-4 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuyama et al. (US PG Pub. 20110168364) hereinafter referred to as Okuyama.
Regarding Claim 1, Okuyama discloses a header for a heat exchanger (120) comprising: 	
a header plate (121) comprising orifices (121c) intended to receive tubes (111), said header plate comprising a peripheral groove (121a); 
a compressible gasket (123) arranged within the peripheral groove (shown in figure 2); and 
a cover (122) covering the header plate and comprising lateral walls that are inserted into the peripheral groove and compress the gasket (shown in figure 9, wherein the packing (123) is shown being compressed by the walls of the tank body (122)), wherein the lateral walls of the cover comprise projecting retaining elements (122b) that come to bear on the header plate (¶ [121]). 
Regarding Claim 2, Okuyama further discloses the header plate (121) has a generally rectangular shape with two long sides and two short sides (shown in figure 8), the retaining elements (122b) coming to bear simultaneously on the two long sides of said header plate (shown in figure 1, where opposite sides of the tank body (122) is shown, see also ¶ [121]).
Regarding Claim 3, Okuyama further discloses the retaining elements are produced on the outer face of the lateral walls and come to bear on the outer rim of the peripheral groove (shown in figures 8-9).
Regarding Claim 4, Okuyama further discloses the outer rim of the peripheral groove comprises crimping lugs (121b) and the retaining elements come to bear between two crimping lugs (shown in figure 8).
Regarding Claim 10, Okuyama discloses a heat exchanger (shown in figure 1) comprising a header (120) including: 	
a header plate (121) comprising orifices (121c) intended to receive tubes (111), said header plate comprising a peripheral groove (121a); 
a compressible gasket (123) arranged within the peripheral groove (shown in figure 2); and 
a cover (122) covering the header plate and comprising lateral walls that are inserted into the peripheral groove and compress the gasket (shown in figure 9, wherein the packing (123) is shown being compressed by the walls of the tank body (122)), 	wherein the lateral walls of the cover (122) comprise projecting retaining elements (122b) that come to bear on the header plate.
Regarding Claim 11, Okuyama discloses a header for a heat exchanger (120) comprising: 	
a header plate (121) comprising orifices (121c) intended to receive tubes (111), said header plate comprising a peripheral groove (121a); 
a compressible gasket (123) arranged within the peripheral groove (shown in figure 2); and 
a cover (122) covering the header plate and comprising lateral walls that are inserted into the peripheral groove and compress the gasket (shown in figure 9, wherein the packing (123) is shown being compressed by the walls of the tank body (122)), 	wherein the lateral walls of the cover comprise projecting retaining elements (122b) that come to bear on the header plate (¶ [121]),


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611.  The examiner can normally be reached on Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PAUL ALVARE/Primary Examiner, Art Unit 3763